
	

113 HR 5737 IH: Defending Internet Freedom Act of 2014
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5737
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2014
			Mr. Kelly of Pennsylvania (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the National Telecommunications and Information Administration from relinquishing
			 responsibilities with respect to Internet domain name functions unless it
			 certifies that it has received a proposal for such relinquishment that
			 meets certain criteria, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Defending Internet Freedom Act of 2014.
		2.Requirements for NTIA relinquishment of DNS responsibilities
			(a)In generalUnless the Assistant Secretary submits the certification described in subsection (b) to the
			 appropriate congressional committees at least 60 days before the date
			 described in subsection (c)—
				(1)the Assistant Secretary may not relinquish the responsibilities of the NTIA with respect to
			 Internet domain name functions, including responsibility with respect to
			 the authoritative root zone file, the IANA functions, or the related root
			 zone management functions;
				(2)if there exists on such date an option to extend the IANA functions contract, the Assistant
			 Secretary shall exercise such option; and
				(3)if there does not exist on such date an option to extend the IANA functions contract, the Assistant
			 Secretary shall seek to enter into a new contract for the performance of
			 the IANA functions that meets the requirements of subsection (d).
				(b)Certification describedThe certification described in this subsection is a written certification that the Assistant
			 Secretary has received a proposal for relinquishing the responsibilities
			 of the NTIA with respect to Internet domain name functions that ensures
			 the following:
				(1)Control over the management of the Internet domain name system will not be exercised by a
			 governmental or intergovernmental body.
				(2)The bylaws of ICANN will be amended to provide for the following:
					(A)No director or officer of ICANN will be selected by or represent a governmental or
			 intergovernmental body.
					(B)ICANN is prohibited from receiving advice from the Governmental Advisory Committee unless such
			 Committee reaches consensus regarding such advice. For purposes of the
			 preceding sentence, the term consensus means general agreement in the absence of any formal objection.
					(C)ICANN is committed to upholding freedom of speech, freedom of the press, freedom of assembly, and
			 freedom of association, applying a standard that is at least as protective
			 of such freedoms as is the First Amendment to the Constitution.
					(D)The term supermajority is defined for purposes of the bylaws of ICANN to mean, with respect to a vote of the board of
			 directors, an affirmative vote by at least four-fifths of all directors.
					(E)A change in the bylaws of ICANN will require a vote of a supermajority of the board of directors.
					(F)A change in the fees that ICANN charges for its services will require a vote of a supermajority of
			 the board of directors.
					(G)The directors, president, secretary, and chief financial officer of ICANN will be subject to
			 removal in a vote of confidence by the board of directors at least once
			 every 3 years and will serve no longer than 9 years in a single position.
					(H)ICANN will have a simplified, transparent process for selecting its directors under which such
			 selections are linked with key stakeholders in the Internet community.
					(I)ICANN will have an independent process (such as the process between ICANN and the International
			 Centre for Dispute Resolution for independent review of contested actions
			 of the board of directors of ICANN and under which the Centre serves as a
			 dispute resolution service provider for objections to new generic
			 top-level domain expansions) for resolving disputes between ICANN and
			 external parties in all matters related to the operations of ICANN.
					(3)ICANN has adopted, if necessary through amendment to its bylaws, measures recommended by the
			 multistakeholder community to increase the transparency of ICANN
			 deliberations and decisions, such as providing public access on the
			 Internet to meetings of the board of directors and associated materials.
				(4)ICANN will adopt policies and procedures for disclosing to the public records and other information
			 that are at least as protective of public access as the policies and
			 procedures required by section 552 of title 5, United States Code
			 (commonly known as the Freedom of Information Act). The policies and
			 procedures adopted will include a means by which the denial of a request
			 for access to records or other information may be appealed through the
			 independent dispute resolution process described in paragraph (2)(I).
				(5)There will be established a private, nonprofit corporation, to be known as the IANA Consortium,
			 that is financed and managed by the top-level domain registries and not by
			 ICANN.
				(6)The IANA Consortium, and not ICANN, will—
					(A)manage the content of the root zones;
					(B)select an entity to carry out the editing of the root zone files that—
						(i)is separate from the IANA Consortium; and
						(ii)the IANA Consortium is satisfied demonstrates technical competence that is at least equal to that
			 of VeriSign; and
						(C)oversee the performance of such entity in the editing of the root zone files.
					(7)There will be established within ICANN a body to be known as the Internet Freedom Panel, which
			 shall be composed of representatives of the Internet community, including
			 registrars, technology groups, and civil society. No member of the Panel
			 will be selected by or represent a governmental or intergovernmental body.
				(8)The bylaws of ICANN will provide that the Internet Freedom Panel will have the power to review and
			 to veto changes to the domain name system proposed by ICANN that the Panel
			 considers to threaten freedom of expression, the openness, stability,
			 resiliency, or security of the Internet, responsiveness to the user
			 community, or other commitments undertaken by ICANN in the Affirmation of
			 Commitments in effect between the NTIA and ICANN on the date of the
			 enactment of this Act. Any such veto will be final and will not be subject
			 to override by any director or officer of ICANN.
				(9)The entity selected by the IANA Consortium to carry out the editing of the root zone files in
			 accordance with paragraph (6)(B) will implement a policy decision adopted
			 by ICANN unless the Internet Freedom Panel vetoes such decision.
				(10)ICANN will remain subject to United States law (including State law) and to the jurisdiction of
			 United States courts (including State courts).
				(11)The United States Government will be granted ownership of the .gov and .mil top-level domains, and
			 the A and B root servers that manage such top-level domains will be
			 maintained in the United States.
				(12)ICANN will conduct and publicly release the results of an audit of its operations during its 5
			 fiscal years preceding the fiscal year in which the proposal is submitted
			 to the Assistant Secretary and demonstrate that its financial and
			 management decisions during such 5 fiscal years have been sound and
			 comport with accepted business practices.
				(13)An annual audit of ICANN and the IANA Consortium will be performed by an internationally recognized
			 auditing firm that will not have had a contract with ICANN during the
			 2-year period preceding the audit. The costs of the audit will be paid by
			 ICANN and the IANA Consortium.
				(14)Neither ICANN nor the IANA Consortium will enter into an agreement or modify an existing agreement
			 to impose on a registrar or registry with which ICANN or the IANA
			 Consortium, as the case may be, conducts business any condition (such as a
			 condition relating to the regulation of content) that is unrelated to
			 ICANN’s core mission of coordinating the global interoperability and
			 uniqueness of domain names.
				(15)There will be established a joint office of inspector general for ICANN and the IANA Consortium
			 that will be jointly funded by ICANN and the IANA Consortium. Such office
			 shall be headed by an Inspector General that is appointed by the board of
			 directors of ICANN for a non-renewable, fixed term. The Inspector General
			 will be granted full access to ICANN and the IANA Consortium, which will
			 include access to such matters as the finances, documents, and activities
			 of ICANN and the IANA Consortium.
				(16)The reports of the Inspector General will be made publicly available and will not be subject to
			 approval or editing by ICANN, the IANA Consortium, or the officers or
			 directors of ICANN or the IANA Consortium.
				(c)Date describedThe date described in this subsection is the following:
				(1)During the base period of performance of the IANA functions contract, the date on which the
			 Assistant Secretary must give ICANN preliminary written notice of the
			 intent to exercise the option to extend the contract through the first
			 option period.
				(2)During the first option period of the IANA functions contract (if the contract is extended through
			 such period), the date on which the Assistant Secretary must give ICANN
			 preliminary written notice of the intent to exercise the option to extend
			 the contract through the second option period.
				(3)During the second option period of the IANA functions contract (if the contract is extended through
			 such period), the date on which such period expires.
				(d)Requirements for new contract for performance of IANA functionsA contract for the performance of the IANA functions meets the requirements of this subsection if
			 such contract—
				(1)is between the NTIA and ICANN or another private, nonprofit entity; and
				(2)provides for each assurance listed in paragraphs (1) through (16) of subsection (b), except that,
			 in the case of a contract with an entity other than ICANN—
					(A)each assurance listed in such paragraphs with respect to ICANN shall be considered to be an
			 assurance with respect to such entity; and
					(B)such contract is required to provide for the assurance listed in paragraph (12) of such subsection
			 only with respect to years during which such entity is in existence.
					(e)DefinitionsIn this section:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Energy and Commerce of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
				(3)Base period of performanceThe term base period of performance means, with respect to the IANA functions contract, the period beginning on October 1, 2012, and
			 ending on September 30, 2015.
				(4)First option periodThe term first option period means, with respect to the IANA functions contract, the period beginning on October 1, 2015, and
			 ending on September 30, 2017.
				(5)IANA ConsortiumThe term IANA Consortium means the private, nonprofit corporation established pursuant to subsection (b)(5).
				(6)IANA functionsThe term IANA functions means the Internet Assigned Numbers Authority functions.
				(7)IANA functions contractThe term IANA functions contract means the contract that is in effect on the date of the enactment of this Act between the NTIA and
			 ICANN under which ICANN is required to perform the IANA functions.
				(8)ICANNThe term ICANN means the Internet Corporation for Assigned Names and Numbers.
				(9)Internet Freedom PanelThe term Internet Freedom Panel means the body established pursuant to subsection (b)(7).
				(10)NTIAThe term NTIA means the National Telecommunications and Information Administration.
				(11)Second option periodThe term second option period means, with respect to the IANA functions contract, the period beginning on October 1, 2017, and
			 ending on September 30, 2019.
				(12)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or
			 possession of the United States, and each federally recognized Indian
			 tribe.
				
